Case 1:20-cv-01467-MHC Document 14 Filed 06/29/20 Page 1 of 3
Case 1:20-cv-01467-MHC Document 14 Filed 06/29/20 Page 2 of 3
            Case 1:20-cv-01467-MHC Document 14 Filed 06/29/20 Page 3 of 3



            IN THE UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF GEORGIA

TIRED OF MINING, LLC                                           Cause No.:    1:20-CV-1467
                                        Plaintiff/Petitioner   Hearing Date:
vs.
SCOTT GANN, ET AL                                              DECLARATION OF NON-SERVICE OF:
                                 Defendant/Respondent          SUMMONS; COMPLAINT


The undersigned hereby declares: That s(he) is now and at all times herein mentioned, a citizen of the United States
and over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above entitled
action, has the authority to serve pleadings in the State named below, and is competent to be a witness therein.
Documents came to hand on the ______ day of __________, 20___ at ______ o’clock __M.
On the date and time of ___________________________________ at the address of 46226 National Road, Saint
Clairsville, Belmont County, OH 43950, the undersigned attempted to serve the above described documents upon:
Iron City, LLC c/o Jason B. Adkins, MANAGING MEMBER
The undersigned diligently searched the local area described as:


Cities and/or Counties Searched
for defendant and was unable to find defendant for process service at this time. The following attempts and resources
used for this search are described below:
Date        Time                 Address                        Remarks




COMMENTS




DATED this __________ day of _________ 20 ______.



Process Server Name                 Reg. State, County and ID#                   Signature




                                      ORIGINAL PROOF OF NON SERVICE
                                                                                 Ref #: TOM
           ABC Legal Services, Inc                    Page 1 of 1                Tracking #: 0053806832
           633 YESLER WAY
           SEATTLE, WA 98104
